Freedman, J.,
concurs in a separate memorandum as follows: I write only to emphasize my concern with the aspect of the prosecutor’s summation where he connected defendant’s diary entries from 1999 and 2000 regarding former girlfriends to what happened to the victim here. The prosecutor claimed that these diary entries, of questionable relevance, demonstrated that defendant had become increasingly more “hostile to women,” and that previous rejections had caused a “murderous rage” to develop in defendant. I believe that these “psychological opinions” went beyond fair comment on the evidence.